Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: the first sentence of the specification must be updated to provide the most current status (e.g. US Patent Number of “abandoned”) for all related applications.  It is noted that the amendment to the specification filed on May 6, 2019 is not consistent with the originally filed specification, nor does it list the same parent applications found on the ADS of January 15, 2019.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 5, 9-11 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lax et al (5,458,596).
	Lax provides an apparatus for treating tissue beneath a skin surface (i.e. collagenous tissue) comprising an energy delivery device (10) configured to deliver electromagnetic energy to tissue, and a cooling system (54, 60 – Figure 11) including a 
	Regarding claim 9, the energy delivery device includes an electrode (14) and the fluid delivery member is coupled to the pump to deliver fluid to the electrode.  Regarding claim 10, there is a handpiece including a housing (12) and the fluid delivery member is arranged inside the housing (i.e. extends through the housing to the electrode as shown in Figure 11).  
	Regarding claim 11, Lax discloses a method for treating tissue with electromagnetic energy comprising pumping a coolant fluid from a container (54) to an energy delivery device (14,18) configured to emit electromagnetic energy to tissue.  Regarding claim 13, the method includes the step of delivering the coolant from a fluid delivery member to an electrode (14) of the energy delivery device.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lax et al (‘596) in view of the teaching of Levine et al (5,647,871).
	Lax discloses a pump to provide the coolant fluid flow to the electrode device, but fails to expressly disclose a peristaltic pump to deliver the coolant.

	To have provided the Lax et al device with a peristaltic pump to controllably delivery the fluid to the energy delivery member would have been an obvious consideration for one of ordinary skill in the art, particularly since Levine et al specifically teach the known use of a peristaltic pump to perform that function in an analogous treatment device.

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lax et al (‘596) in view of the teaching of Knowlton (5,755,753).
Lax et al fails to disclose a controller and a non-volatile memory coupled with the controller to control operating parameters of the energy device (including fluid delivery).
Knowlton discloses another device for treating collagenous tissue comprising an energy delivery device and a means to provide a cooling fluid to the energy delivery device.  In particular, Knowlton specifically disclose a controller (68) and/or a microprocessor (84) which communicates with the energy delivery device and the fluid delivery device to control operating parameters during use (col. 8, lines 14-27, for example).  Knowlton also discloses a non-volatile memory coupled with the controller to include parameters for use in controlling operation of the system (col. 7, lines 51-55, for example).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-61 of U.S. Patent No. 7,115,123. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims recite the same general invention with much broader limitations that would necessarily read on the patented claims.
Claims 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 7,229,436. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims recite the same general invention with much broader limitations that would necessarily read on the patented claims.
s 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 7,481,809. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims recite the same general invention with much broader limitations that would necessarily read on the patented claims.
Claims 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,685,017. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims recite the same general invention with much broader limitations that would necessarily read on the patented claims.
Claims 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 7,006,874. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims recite the same general invention with much broader limitations that would necessarily read on the patented claims.
Claims 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No. 7,473,251. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims recite the same general invention with much broader limitations that would necessarily read on the patented claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Imran et al (5,348,554) discloses an electrosurgical device with a cooled fluid source and a controller to control the delivery of fluid to the device.  Ingle et al (6,081,749) discloses another device having an energy delivery device and a coolant means to deliver a cooled fluid to the device, as well as a controller to control operation of the system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770.  The examiner can normally be reached on Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/Primary Examiner, Art Unit 3794